MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this                           Jun 30 2015, 6:20 am
      Memorandum Decision shall not be regarded as
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Stephen T. Owens                                          Gregory F. Zoeller
      Public Defender of Indiana                                Attorney General of Indiana
      Deidre R. Eltzroth                                        Katherine Modesitt Cooper
      Deputy Public Defender                                    Deputy Attorney General
      Indianapolis, Indiana                                     Indianapolis, Indiana




                                                   IN THE
          COURT OF APPEALS OF INDIANA

      Michael L. Bowling,                                      June 30, 2015

      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               20A03-1501-PC-13
              v.                                               Appeal from the
                                                               Elkhart Circuit Court

      State of Indiana,                                        The Honorable Terry C. Shewmaker,
                                                               Judge
      Appellee-Respondent.
                                                               Cause No. 20C01-1212-PC-116




      Kirsch, Judge.

[1]   After the Elkhart Circuit Court denied Michael L. Bowling’s petition for post-

      conviction relief, Bowling appeals and contends that the post-conviction court



      Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015          Page 1 of 16
      clearly erred in denying his petition. On appeal, he raises one issue that we

      restate as the following two:

              I. Whether Bowling’s plea of guilty to Class A felony manufacturing
              of methamphetamine was knowingly, voluntarily, and intelligently
              made; and
              II. Whether Bowling received effective assistance of trial counsel.
[2]   We affirm.


                                 Facts and Procedural History
[3]   On April 3, 2008, officers from Elkhart County’s Interdiction and Covert

      Enforcement Unit (“ICE Unit”) obtained and executed a search warrant at

      Bowling’s residence, where he lived with his girlfriend and her two young

      children. Indiana State Police (“ISP”) Trooper Jason Faulstich, a member of

      the ISP clandestine lab team, and other ISP officers arrived at the home and

      participated in the search. Officers found in the residence various items

      associated with the manufacture and use of methamphetamine, including

      reaction vessels containing different colored liquids and various coffee filters,

      some of which contained a white powdery substance. Appellant’s App. at 90.

      Trooper Faulstich field-tested the white powdery substance in the coffee filters

      and reported that the substance tested positive for methamphetamine and had

      an approximate weight of two grams. Id. Trooper Faulstich tested samples of

      liquids taken from two reaction vessels, and those samples also tested positive

      for methamphetamine. He advised the ICE Unit that the samples of the liquid,

      when dried, would each have an approximate weight of two grams. Id. He

      approximated that the total weight of substance that field-tested positive for

      Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 2 of 16
      methamphetamine was six grams. Id. Lab Team Members found other items

      at the residence such as muratic acid, denatured alcohol, crystal salt, lye,

      iodine, boxes of Sudafed pills, Coleman fuel, coffee filters, and a coffee bean

      grinder. As a result, on April 9, 2008, the State charged Bowling with Class A

      felony dealing in methamphetamine by manufacturing methamphetamine, pure

      or adulterated, in an amount of three grams or more. Pet’r’s Ex. B.


[4]   As part of the prosecution, the State sent seized substances and items to the ISP

      Laboratory for analysis. The coffee filters that contained a white powdery

      substance were determined to contain one-third of a gram of finished

      methamphetamine. Pet’r’s Ex. A (Item 21). Four samples of liquids taken from

      reactionary vessels were determined to contain methamphetamine, but the lab

      did not indicate a weight of any finished product. Id. (Items 8A, 11A, 25A, and

      46A). Another coffee filter likewise was determined to contain

      methamphetamine, but no weight or amount was included in the report. Id.

      (Item 63). A set of three other coffee filters tested positive for ephedrine. Id.

      (Item 59).1


[5]   On June 17, 2009, Bowling, represented by counsel, pleaded guilty to Class A

      felony manufacturing methamphetamine. Under the agreement, his sentence

      was capped at thirty years executed. At the guilty plea hearing, he was advised




      1
        The ISP Laboratory Report also reflects that a baggie containing a white powdery substance was submitted
      to the lab for analysis. The substance tested positive for methamphetamine, and the actual weight of it was
      .03 of a gram. Pet’r’s Ex. A (Item 4). However, it appears this baggie was found in the pocket of Bowling’s
      girlfriend, Appellant’s App. at 90, and was not included as part of the evidence against Bowling.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015             Page 3 of 16
      of his rights, and he testified that he knew and understood his rights and that he

      understood the terms of his plea agreement. He stated he was satisfied with

      trial counsel’s representation. Bowling admitted as a factual basis that on or

      about April 8, 2008, he and his girlfriend knowingly manufactured three or

      more grams of methamphetamine. In July 2009, the trial court accepted the

      plea and sentenced Bowling to thirty-five years in the Indiana Department of

      Correction, with seven years suspended to probation, for a total of twenty-eight

      years of incarceration.


[6]   On December 14, 2012, Bowling filed a pro se petition for post-conviction relief.

      Subsequently, after the Indiana Public Defender’s Office filed an appearance for

      Bowling, he filed an amended petition in November 2013. In this petition, he

      claimed that his plea was not knowingly, intelligently, and voluntarily entered

      because he was misled by trial counsel and agreed to plead guilty to Class A

      felony manufacturing methamphetamine when the State lacked sufficient proof

      to establish the “three grams or more” weight element of the offense. Ind. Code

      § 35-48-4-1.1(b)(1). He further claimed that his trial counsel was ineffective for

      failing to properly advise him of the defense that the State could not prove that

      he manufactured three grams or more of methamphetamine.


[7]   Bowling testified at the September 2014 hearing, stating that he did not discuss

      trial strategy or possible defenses with his attorney and that he would not have

      pleaded guilty to a Class A felony if he had known that he could only have been

      convicted of a lesser felony. PCR Tr. at 5-6. Bowling also called his trial

      counsel, Tom Wilson, to testify. Wilson stated that Bowling’s family had hired

      Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 4 of 16
      him as private counsel to represent Bowling. Wilson graduated from the

      University of Notre Dame law school in 1993 and had been practicing law,

      including criminal law, since that time. Wilson testified that, as was his

      custom, he looked at the elements of the offense and possible defenses. He

      recalled, “I know one of the major issues that came up was the weight of the

      substance.” Id. at 16. He testified, however, that he believed the State “had

      sufficient evidence to argue for the A felony charge.” Id. at 17. As other

      evidence, Bowling offered, among other things, the ISP Laboratory Report,

      which was admitted into evidence without objection. Bowling also moved to

      admit the record of proceedings from the trial court, which motion the trial

      court granted.2 Id. at 14.


[8]   On January 5, 2015, the post-conviction court issued findings of fact and

      conclusions thereon denying Bowling’s petition. It reaching that decision, the

      post-conviction court recognized that, at the time of Bowling’s guilty plea, legal

      precedent did not demand that only finished methamphetamine product be

      used in the determination of the weight element of the offense. It concluded

      that Bowling’s plea was knowingly, intelligently, and voluntarily entered into

      and that his trial counsel was not ineffective. Bowling now appeals.




      2
       We note that, in his brief, Bowling argues that the post-conviction court should not have considered the
      Affidavit in Support of Warrantless Arrest because it was not part of the record. Appellant’s Br. at 5.
      However, the post-conviction court granted Bowling’s motion to incorporate the trial court’s record,
      ordering, “The entire record will become part of the proceedings in this matter.” PCR Tr. at 14.

      Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015              Page 5 of 16
                                     Discussion and Decision
[9]   Bowling appeals the post-conviction court’s denial of his petition for post-

      conviction relief. Post-conviction proceedings are not “super appeals” through

      which a convicted person can raise issues that he did not raise at trial or on

      direct appeal. Timberlake v. State, 753 N.E.2d 591, 597 (Ind. 2001), cert. denied

      537 U.S. 839 (2002); Fowler v. State, 977 N.E.2d 464, 466 (Ind. Ct. App. 2012),

      aff’d on reh’g, 981 N.E.2d 623 (Ind. Ct. App. 2013), trans. denied. Instead, post-

      conviction proceedings afford petitioners a limited opportunity to raise issues

      that were unavailable or unknown at trial and on direct appeal. Fowler, 977
N.E.2d at 466. Post-conviction proceedings are civil in nature, and petitioners

      bear the burden of proving their grounds for relief by a preponderance of the

      evidence. Ind. Post-Conviction Rule 1(5); Roberts v. State, 953 N.E.2d 559, 562

      (Ind. Ct. App. 2011), trans. denied. A petitioner appealing from the denial of

      post-conviction relief stands in the position of one appealing from a negative

      judgment. Soucy v. State, 22 N.E.3d 683, 685 (Ind. Ct. App. 2014) (citing Fisher

      v. State, 810 N.E.2d 674, 679 (Ind. 2004)). A petitioner who appeals the denial

      of post-conviction relief faces a rigorous standard of review, as the reviewing

      court may consider only the evidence and the reasonable inferences supporting

      the judgment of the post-conviction court. Roberts, 953 N.E.2d at 562. The

      appellate court must accept the post-conviction court’s findings of fact and may

      reverse only if the findings are clearly erroneous. Id. The decision will be

      disturbed as being contrary to law only if the evidence is without conflict and




      Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 6 of 16
       leads to but one conclusion, and the trial court has reached the opposite

       conclusion. Soucy, 22 N.E.3d at 685.


[10]   On appeal, Bowling acknowledges that the State had sufficient evidence to

       charge him with manufacture of methamphetamine as a Class B felony; he

       takes issue with the elevation of the charge to a Class A, arguing that the State

       did not have sufficient evidence to support the allegation that he manufactured

       three grams or more of methamphetamine. See Appellant’s Br. at 6. He claims

       that trial counsel’s failure to advise him of that defense renders his guilty plea

       unknowing, unintelligent, and involuntary and the result of ineffective

       assistance of counsel.


                                       I. Voluntariness of Plea
[11]   Bowling maintains that the post-conviction court erred in determining that his

       guilty plea was made knowingly, voluntarily, and intelligently. Before

       accepting a guilty plea, a trial court must determine that the defendant

       understands the nature of the charges to which he is pleading, that the plea will

       waive certain rights, and the range of penalties he faces. See Ind. Code § 35-35-

       1-2. Here, Bowling pleaded guilty to Class A felony manufacture of

       methamphetamine. The relevant statute, Indiana Code section 35-48-4-1.1(b),

       provides in relevant part that a person is guilty of dealing in a narcotic drug as a

       Class A felony if he knowingly or intentionally manufactures at least three

       grams of methamphetamine. Bowling’s claim is that his plea was based on

       incorrect information regarding the evidence that the State had against him,

       arguing that the State did not have sufficient evidence to prove that the weight
       Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 7 of 16
       of the methamphetamine he manufactured was at least three grams, as required

       to support a Class A felony.


[12]   In support of his argument, Bowling refers us to three pieces of evidence seized

       at the scene and relied on by the post-conviction court when it determined that

       three grams were involved: coffee filters, liquid mixture, and a coffee grinder.

       Appellant’s Br. at 5-6. Bowling argues that, even though Trooper Faulstich had

       estimated, based on field-testing, that there were two grams of

       methamphetamine found in some coffee filters, later ISP Laboratory testing

       revealed that the weight was approximately one-third of a gram. With regard to

       the vessels that contained a liquid intermediate mixture, Trooper Faulstich’s

       field-testing of samples from two vessels estimated that, when dried, each

       would contain two grams of methamphetamine. However, Bowling urges,

       “Considering [Trooper] Faulstich’s overestimation of the meth recovered from

       the coffee filters, it can be assumed that his field measurement was faulty here

       as well.” Id. at 5. Lastly, with reference to the coffee bean grinder, the post-

       conviction court stated that it had field-tested positive for methamphetamine in

       an amount of two grams; however, Bowling notes, the ICE report states that the

       coffee grinder tested positive for ephedrine, not methamphetamine. Bowling

       suggests that the ISP Laboratory results rendered Trooper Faulstich’s field-

       testing estimates unreliable, and Bowling argues that the amount of finished

       methamphetamine was much less than the required three-grams necessary for a

       Class A felony conviction.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 8 of 16
[13]   Bowling refers us to our Supreme Court’s determination in Halsema v. State, 823
N.E.2d 668, 674 (Ind. 2005), where the Court determined, “[I]n order to prove

       the element of weight of drugs or controlled substances, the State must either

       offer evidence of its actual, measured weight or demonstrate that the quantity of

       the drugs or controlled substances is so large as to permit a reasonable inference

       that the element of weight has been established.” Bowling maintains that, here,

       the State would have been unable to prove how much finished

       methamphetamine the intermediate mixture would have yielded if the

       manufacturing process had been completed, and because the State could not

       prove that the weight was over three grams, the State could not have convicted

       him of the Class A felony. Because his trial counsel advised him that he faced a

       Class A felony conviction, his plea was not knowingly, voluntarily, or

       intelligently entered. We disagree.


[14]   The statute criminalizing the manufacture of methamphetamine criminalizes

       the manufacture of methamphetamine “pure or adulterated.” Ind. Code § 35-

       48-4-1.1(a). The existing case law at the time Bowling entered his guilty plea

       provided that, when determining the amount of the drug involved, an

       intermediate mixture that contained the final drug was an “adulterated” drug.

       See Traylor v. State, 817 N.E.2d 611, 620 (Ind. Ct. App. 2004) (holding that

       evidence was sufficient to establish that defendant possessed over three grams of

       methamphetamine where evidence showed that defendant was in the process of




       Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 9 of 16
       producing methamphetamine, and the product in the reaction vessel weighed

       well over three grams), trans. denied.3


[15]   Years later, in 2014, our Supreme Court in Buelna v. State, 20 N.E.3d 137 (Ind.

       2014), disagreed with the Traylor approach. In Buelna, a defendant was

       convicted of Class A felony dealing in methamphetamine and, on appeal,

       challenged the sufficiency of the evidence supporting his conviction, specifically

       the sufficiency of the evidence used to support the finding that he possessed

       more than three grams of methamphetamine. 20 N.E.3d at 141. In an

       unpublished memorandum decision, this court observed that the liquid sample

       taken from the vessels recovered from the defendant contained some

       methamphetamine and held the entire liquid mixture constituted “adulterated”

       methamphetamine. See Buelna v. State, No. 20A04-1305-CR-223, *6 (Ind. Ct.

       App. Jan. 30, 2014), (citing Traylor, 817 N.E.2d at 620), trans. granted. On

       transfer, the Supreme Court held that “adulterated” methamphetamine is the

       “final, extracted product that may contain lingering impurities or has been

       subsequently debased or diluted by a foreign substance – not an intermediate

       mixture that has not undergone the entire manufacturing process.” Buelna, 20
N.E.3d at 142. Thus, the weight of an intermediate mixture, such as the liquid

       in the containers in Buelna, “is probative of the weight enhancement only if the




       3
        See also, Hundley v. State, 951 N.E.2d 575, 581 (Ind. Ct. App. 2011), trans. denied, decided two years after
       Bowling’s guilty plea, holding that where the intermediate step is so near the end of the manufacturing
       process that the final product is present in the chemical compound, that substance qualifies as an “adulterated
       drug” for purposes of our manufacturing statutes.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015              Page 10 of 16
       State presents evidence that establishes how much finished drug the

       intermediate mixture would have yielded if the manufacturing process had been

       completed.” Id. In so holding, the Buelna Court abrogated this court’s earlier

       holdings in Traylor and Hundley.


[16]   Turning to the case at hand, at the time Bowling entered into his plea

       agreement, our Supreme Court had not yet decided Buelna; therefore, under

       Traylor, the State could have used the entire weight of the intermediate liquid

       containing methamphetamine to prove that Bowling manufactured more than

       three grams of adulterated methamphetamine. The ISP Laboratory Report

       reflected that it conducted testing on four liquid samples taken from reaction

       vessels; each sample contained methamphetamine, but no weight was

       indicated. Pet’r’s Ex. A (Items 8A, 11A, 25A, 46A). The report also reflected

       that one coffee filter, containing a white powdery/crystalline substance, tested

       positive for methamphetamine and had a net weight of .03 of one gram. Id.

       (Item 21). Another coffee filter tested positive for methamphetamine, but no

       weight was provided. Id. (Item 63). Given this evidence, attorney Wilson

       believed that the State had sufficient evidence to argue for a Class A felony

       conviction. Based on the record before us, Bowling has failed to establish that

       he was misled by his counsel concerning the evidence that the State had against

       him or the charges he faced, nor has he shown that his decision to plead guilty

       was not knowingly, voluntarily, and intelligently made.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 11 of 16
                                      II. Assistance of Trial Counsel

[17]   Bowling also claims that the post-conviction court erred by concluding that he

       received effective assistance of counsel. To prevail on a claim of ineffective

       assistance of counsel, a petitioner must demonstrate both that his counsel’s

       performance was deficient and that he was prejudiced thereby. Clarke v. State,

       974 N.E.2d 562, 564-65 (Ind. Ct. App. 2012) (citing Strickland v. Washington,

       466 U.S. 668 (1984)). This is the so-called Strickland test. Counsel’s

       performance is deficient if it falls below an objective standard of reasonableness

       based on prevailing professional norms. Clarke, 974 N.E.2d at 564. As our

       Supreme Court has explained,

               Counsel is afforded considerable discretion in choosing strategy and
               tactics, and we will accord those decisions deference. A strong
               presumption arises that counsel rendered adequate assistance and
               made all significant decisions in the exercise of reasonable professional
               judgment. The Strickland Court recognized that even the finest, most
               experienced criminal defense attorneys may not agree on the ideal
               strategy or the most effective way to represent a client. Isolated
               mistakes, poor strategy, inexperience, and instances of bad judgment
               do not necessarily render representation ineffective.
       Timberlake, 753 N.E.2d at 603 (citations and quotations omitted).


[18]   With regard to the prejudice prong of the test, “‘To establish the requisite

       prejudice, a petitioner must show there is a reasonable probability that, but for

       counsel’s unprofessional errors, the result of the proceeding would have been

       different.’” Clarke, 974 N.E.2d at 564 (quoting Trujillo v. State, 962 N.E.2d 110,

       114 (Ind. Ct. App. 2011)). Our Supreme Court has stated that a “reasonable

       probability” is a probability sufficient to undermine confidence in the outcome.

       Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 12 of 16
       Smith v. State, 765 N.E.2d 578, 585 (Ind. 2002). The two elements of Strickland

       are separate and independent inquiries. Thus, if it is easier to dispose of an

       ineffectiveness claim on the ground of lack of sufficient prejudice, that course

       should be followed. Clarke, 974 N.E.2d at 564; see also Taylor v. State, 840
N.E.2d 324, 331 (Ind. 2006) (failure to satisfy either component will cause

       ineffective assistance of counsel claim to fail).


[19]   Because Bowling was convicted pursuant to a guilty plea, we must analyze his

       claim under Segura v. State, 749 N.E.2d 496 (Ind. 2001). Smith v. State, 770
N.E.2d 290, 295 (Ind. 2002); Clarke, 974 N.E.2d at 565. Segura categorizes two

       main types of ineffective assistance of counsel cases: failure to advise the

       defendant on an issue that impairs or overlooks a defense, and an incorrect

       advisement of penal consequences. Smith, 770 N.E.2d at 295. Bowling’s claim

       – that his trial counsel was constitutionally ineffective for failing to advise him

       that the State did not have enough evidence to convict him of Class A felony

       manufacture of methamphetamine – falls within the first of the two Segura

       categories, concerning a failure to advise on an issue that impairs or overlooks a

       defense. Bowling specifically argues, “Counsel should have sought reduction of

       the charge or advised Bowling of the credible defense available at trial.”

       Appellant’s Br. at 9.


[20]   The Segura Court observed that, where a post-conviction petitioner pleaded

       guilty and thereafter asserts a claim of ineffective assistance based on an alleged

       error on an issue that affected a defense, the petitioner must show a reasonable

       probability of acquittal. 749 N.E.2d at 503. The Court explained,

       Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 13 of 16
               [T]he State has an interest in the finality of guilty pleas. This is in part
               grounded in the cost of a new trial, and the demands on judicial
               resources that are imposed by revisiting the guilty plea, but also in
               concerns about the toll a retrial exacts from victims and witnesses who
               are required to revisit the crime years later. . . . A new trial is of course
               necessary if an unreliable plea has been accepted. But its costs should
               not be imposed needlessly, and that would be the result if the
               petitioner cannot show a reasonable probability that the ultimate result
               – conviction – would not have occurred despite counsel’s error as to a
               defense.
[21]   Id. (citations omitted). Thus, to succeed on his ineffective assistance of counsel

       claim, Bowling had to prove that, but for trial counsel’s alleged error

       concerning the evidence that the State possessed and whether that was sufficient

       to prove the charged Class A felony, he would not have been convicted. See

       Soucy, 22 N.E.3d at 686 (to set aside conviction because of attorney’s failure to

       raise defense, petitioner who has pleaded guilty must establish that there is

       reasonable probability that he or she would not have been convicted had he or

       she gone to trial and used omitted defense); Oliver v. State, 843 N.E.2d 581, 591

       (Ind. Ct. App. 2006) (where petitioner is convicted pursuant to guilty plea, and

       later claims that his counsel rendered ineffective assistance because counsel

       overlooked or impaired defense, petitioner must show that defense was indeed

       overlooked or impaired and that defense would have likely changed the

       outcome of the proceeding), trans. denied.


[22]   Bowling’s argument that the State possessed insufficient evidence to convict

       him of Class A felony manufacturing methamphetamine in a quantity of three

       grams or more is premised on our Supreme Court’s 2014 Buelna decision, where

       the Court held that an intermediate mixture was an invalid source for arriving

       Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 14 of 16
       at the total weight for purposes of the statute. Buelna, 3 N.E.3d at 146.

       Bowling concedes, “at the time of Bowling’s plea, . . . an intermediate liquid

       mixture containing methamphetamine could be measured and included in the

       three gram total,” Appellant’s Br. at 9, but he asserts that “existing precedent

       should have alerted counsel that the State’s case against Bowling was weak.”

       Id. at 8. We reject this suggestion, as trial counsel is not expected or required to

       anticipate future changes in the law. Walker v. State, 843 N.E.2d 50, 59 (Ind.

       Ct. App. 2008) (recognizing that counsel will not be deemed ineffective for not

       anticipating or initiating changes in law), trans. denied, cert denied, 549 U.S. 1130

       (2007). Here, at the time of Bowling’s guilty plea, case law provided that the

       entire weight of the liquid containing methamphetamine could be used to

       establish the weight of “adulterated” methamphetamine. See Hundley, 951
N.E.2d at 575, 581 (Ind. Ct. App. 2011), trans. denied; Traylor, 817 N.E.2d at

       620. Therefore, the State could have used the weight of the intermediate liquid

       mixture in the vessels to establish the weight of the methamphetamine seized at

       Bowling’s residence. Bowling has failed to establish a reasonable probability

       that, but for his counsel’s alleged errors, he would have prevailed at trial.

       Accordingly, trial counsel’s performance was not deficient, nor did it result in

       prejudice to Bowling.


[23]   Given the state of the law as it existed at the time of Bowling’s guilty plea, and

       the evidence that the State possessed, Bowling has failed to show clear error in

       the post-conviction court’s findings and conclusions, which determined that




       Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 15 of 16
       Bowling knowingly, voluntarily, and intelligently pleaded guilty and that

       Bowling received effective assistance of trial counsel.


[24]   Affirmed.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A03-1501-PC-116 | June 30, 2015   Page 16 of 16